In an action to recover damages for breach of contract, defendant appeals from a judgment of the Supreme Court, Queens County, entered September 3, 1974, in favor of plaintiff in the amount of $21,000, plus interest and costs and disbursements, after a nonjury trial. Judgment reversed, on the law and the facts, and new trial granted limited solely to the issue of damages, with costs to abide the event. The record establishes that defendant was in breach of contract, but it fails to adequately disclose the manner in which the amount of the damage award was fixed. A new trial limited solely to the issue of damages is therefore required. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Hawkins, JJ., concur.